U NITED S TATES AIR F ORCE
            C OURT OF C RIMINAL APPEALS
                        ________________________

                            No. ACM 39527
                        ________________________

                          UNITED STATES
                              Appellee
                                   v.
                      Johnathen M. DICKEY
          Airman First Class (E-3), U.S. Air Force, Appellant
                        ________________________

       Appeal from the United States Air Force Trial Judiciary
                        Decided 13 June 2019
                        ________________________

Military Judge: Bradley A. Morris.
Approved sentence: Dishonorable discharge, confinement for 12 months,
reduction to E-1, and a reprimand. Sentence adjudged 25 April 2018 by
GCM convened at Davis-Monthan AFB, Arizona.
For Appellant: Major Todd M. Swensen, USAF.
For Appellee: Lieutenant Colonel Joseph J. Kubler, USAF; Mary Ellen
Payne, Esquire.
Before HUYGEN, MINK, and RAMÍREZ, Appellate Military Judges.
                        ________________________

   This is an unpublished opinion and, as such, does not serve as
   precedent under AFCCA Rule of Practice and Procedure 18.4.
                        ________________________

PER CURIAM:
The approved findings and sentence are correct in law and fact, and no
error materially prejudicial to Appellant’s substantial rights occurred.
Articles 59(a) and 66(c), Uniform Code of Military Justice, 10 U.S.C. §§
                     United States v. Dickey, No. ACM 39527


859(a), 866(c). 1 Accordingly, the approved findings and sentence are AF-
FIRMED. 2


                   FOR THE COURT



                   CAROL K. JOYCE
                   Clerk of the Court




1This reference to the Uniform Code of Military Justice is to the Manual for Courts-
Martial, United States (2016 ed.).
2 The court-martial order indicates that Appellant did not enter a plea as to Specifica-
tion 4 of Charge I; however, according to the record of trial, Appellant entered a plea
of not guilty. We direct a corrected court-martial order to reflect that Appellant entered
a plea of not guilty as to Specification 4 of Charge I, and that the Government withdrew
and dismissed with prejudice the specification.


                                            2